Citation Nr: 1443863	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  13-06 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A rating decision by the RO in September 2013 denied entitlement to TDIU.  That issue has been certified to the Board as inextricably intertwined with the appeal of the issue of evaluation for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a "Travel Board" hearing before a Member of the Board at the RO in support of his appeal.  He was scheduled to testify in a videoconference hearing before the Board hearing on January 27, 2014.

The file includes a letter from the Veteran dated in December 2013 declining the videoconference hearing and requesting instead to wait for a Travel Board hearing.  Whereas the Veteran is shown to have submitted a timely request that his pending videoconference hearing be cancelled in favor of a Travel Board hearing, the Board finds that the file should be returned to the AOJ to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



